Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an acoustic filter used in hearing device that has an actuator which is comprised of magnetic elements with magnetic field configured to exert magnetic force on acoustic valve acting in conjunction with contact force exerted by mechanical element. The independent claim 1, identifies a uniquely distinct feature of “… wherein the actuator comprises one or more mechanical elements, at least one of the mechanical elements being a shape-memory alloy (SMA) wire configured to move the acoustic valve along at least an initial part of the trajectory away from the first position by exerting a contact force on the acoustic valve; wherein the actuator comprises one or more magnetic elements with a magnetic field configured to exert a magnetic force on the acoustic valve and act in conjunction with the contact force exerted by the-mechanical element SMA wire for helping move the acoustic valve to the second position along at least a final part of the trajectory and keep the acoustic valve at the second position.” 
The independent claim 2, identifies a uniquely distinct feature of “… wherein the one or more mechanical elements have only a limited stroke to move the acoustic valve along the initial part of the trajectory from the first position to an intermediate position partway between the first position and the second position, and wherein the one or more magnet elements are configured to provide the magnetic field to move the acoustic valve by the magnetic force along the final part of the trajectory from at least the intermediate position to the second position, thereby providing an enhanced stroke to move
the acoustic valve beyond the limited stroke of the one or more mechanical elements.”

The independent claim 14, identifies a uniquely distinct feature of “… wherein the one or more mechanical elements have only a limited stroke to move the acoustic valve along the initial part of the trajectory from the first position to an intermediate position which is partway between the first position and the second position, wherein the one or more magnet elements provide the magnetic field that moves the acoustic valve by the magnetic force on the acoustic valve along the final part of the trajectory from at least the intermediate position to the second position thereby providing an enhanced stroke which moves the acoustic valve beyond the limited stroke of the mechanical element.” 
Tiefenau (US20200196044) teaches [0141]- [0145] the earpiece comprises a second magnetic member 38 arranged for displacing the closing element 30 by magnetic interaction with the first magnetic member 32 of the closing element 30. The second magnetic member 38 is configured to attract or repel the first magnetic member 32 of the closing element 30, when a magnetic field is applied, thereby moving the closing element 30. Moving the closing element 30 provides that the closing element 30 changes or switches between the first state 34 and the second state 36. Changing the state of the closing element 30 provides that the vent port 26 changes between being open, FIG. 2a), or closed, FIG. 2b). The second magnetic member 38 may be a coil, such as a drive coil or driving coil. The second magnetic member 38 may drive the first magnetic member 32 of the closing element 30. In an embodiment, the second magnetic member 38 is arranged inside the receiver channel 18. In an embodiment, the second magnetic member 38 can be arranged outside the receiver channel 18. [0144] In an embodiment, the second magnetic member 18 is arranged between the vent port 26 and the output 20 of the receiver 14. In an embodiment, the second magnetic member 38 may be arranged between the vent port 26 and the receiver opening 22. The second magnetic member 38 comprises a coil 40 with a number of turns/windings. Sacha (US20140169603) teaches [0033] The valve 138 of FIG. 2 includes a magnet 140, e.g., a permanent magnet, and a disk 142. Interaction between the magnet 140 and an applied magnetic field (not shown in FIG. 2) causes the disk 142 to move, e.g., rotate, about an axis, e.g., disk axle 144, and into the valve's open or closed position. FIG. 3B is a partial cross-sectional end view of the example valve 138 within the valve housing 146. Upon application of an external magnetic field, the magnet 140 of the valve 138 can rotate about the disk axle 144, thereby causing the disk 142 to rotate from an open position to the closed position depicted in FIGS. 3A and 3B. In this manner, the vent 130 (FIG. 1) of the hearing assistance device can be closed. [0035] FIGS. 4A and 4B depict the example valve 138 of FIG. 2 in an open position within a valve housing. Upon application of an external magnetic field, the magnet 140 of the valve 138 can rotate about the disk axle 144, thereby causing the disk 142 to rotate from a closed position to the open position depicted in FIGS. 4A and 4B. In this manner, the vent 130 (FIG. 1) of the hearing assistance device can be opened.  [0037] The voltage applied by the processor 120 results in a current that produces a magnetic field and thus, a valve coil polarization as indicated by arrow 150 in FIG. 5. A particular valve coil polarization 150 can either hold the magnet 140 in its present position or can cause the magnet 140 to rotate as the magnet 140 tries to align itself with the valve coil polarization 150. The rotation of magnet 140, in turn, causes the valve disk 142 to rotate, thereby opening or closing the valve 138. It is desirable that the polarity of the valve coil 148 and the polarity of the magnet 140 be coordinated in order to effectively seal or open the valve 138.See at least [0037]. The prior art fails to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651